Citation Nr: 1454767	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran was scheduled for an October 2014 Travel Board hearing, but withdrew her request prior to the hearing in a September 2014 correspondence.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service connection claims for tinnitus and a back condition, the Board notes the February 2008 VA examinations for each condition.  However, the Board finds both of these examinations and the corresponding medical opinions, or in the case of the back condition the lack of an opinion, to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Veteran's February 2008 back examiner provides a diagnosis of chronic lumbar strain, however, fails to provide an opinion as to the etiology of the Veteran's back condition.  As a result, a new examination and corresponding opinion is necessary.

The Veteran's February 2008 audio examiner stated that he was unable to offer an opinion on the etiology of the Veteran's tinnitus without resorting to "pure speculation."  The examiner did not elaborate as to why he was unable to provide such an opinion.  As a result, the Board finds this opinion to be inadequate and that a new VA examination and corresponding opinion is necessary.

Regarding the Veteran's service connection claim for a bilateral hearing loss disability, the Board notes that audiometric findings at the Veteran's February 2008 VA examination were not consistent with a VA hearing loss disability under the provisions of 38 C.F.R. § 3.385.  However, as this examination was conducted over six years ago and the Veteran has continued to assert a bilateral hearing loss disability, most recently in a November 2014 appellate brief, the Board finds that a new VA examination is warranted in order to determine if the Veteran now has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, and if so, an opinion as to the etiology of any such hearing loss disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that she identify any other relevant treatment that she has received or is receiving, and request that she forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take appropriate steps to obtain and associate the Veteran's DD Form 214 with the claims file, as it is not in VBMS.  In addition, take appropriate steps to verify the Veteran's dates of service, to include any time spent in the National Guard or Reserves.

3.  Upon receipt of any new records, schedule the Veteran for an audiological examination with a VA examiner of appropriate expertise.  

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to her claimed disorder.

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, if a diagnosis of a hearing loss disability and/or tinnitus is given, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hearing loss disability and/or tinnitus is associated with her military service, to include any in-service noise exposure.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The examiner should specifically address the results of the Veteran's in-service audiological testing.
If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of any hearing loss disability on the Veteran's occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

4.  Schedule the Veteran for a VA back examination with an examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed back condition.

Based on a review of the record and the Veteran's lay statements, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back condition is causally or etiologically related to the Veteran's period of active service.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




